DETAILED ACTION

This communication is a non-final office action on the merits on patent application 17/151083, attorney docket 151277.02 which has a claimed effective filing date of 11/30/2017. The present application, filed 01/15/2021, is a division of 15859286, filed 12/29/2017, now U.S. Patent #10930753 which claims priority from Provisional Application 62593149, filed 11/30/2017 assigned to Intel Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al.  (U.S. 2020/0357684). 

As for claim 1,
Hsiao teaches in paragraphs [0033-0036] and figure 1A and 1B, a method of fabricating an integrated circuit structure, the method comprising: 
forming a fin (102) comprising silicon [0032]; 
forming a first insulating layer (106) directly on and conformal with the fin, the first insulating layer comprising silicon and oxygen ([0035])  
forming a second insulating layer (108) directly on and conformal with the first insulating layer, the second insulating layer comprising silicon and nitrogen [0035]; 
forming a dielectric fill material (105) directly on the second insulating layer; 
and recessing the dielectric fill material, the first insulating layer and the second insulating layer to provide the fin having an exposed upper fin portion ([0037]).
Hsiao does not teach that the first insulating layer is undoped, however it would have been obvious to one of ordinary skill in the art at the time of filing of this application to deposit only undoped oxide the because it has been held by the courts to omit, eliminate, or remove a known step or element if the function of said step or element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). Here it would have been obvious to use undoped oxide if one did not want the function of doping the channel.  The layer would be less difficult to deposit and less expensive because it does not require the doping gas to be added.

As for claim 2,
Hsiao makes obvious the method of claim 1, and teaches forming the first insulating layer comprises using a chemical vapor deposition process ([0035]).

As for claim 3,
Hsiao makes obvious the method of claim 1, and teaches forming the second insulating layer comprises using a chemical vapor deposition process ([0035]).

As for claim 4,
Hsiao makes obvious the method of claim 1, and teaches that forming the dielectric fill material comprises using a spin-on process ([0036]).

As for claim 6,
Hsiao makes obvious the method of claim 1, and Hsiao teaches that recessing the dielectric fill material, the first insulating layer and the second insulating layer comprises using a wet etch process [0037].

As for claim 7,
Hsiao makes obvious the method of claim 1, wherein recessing the dielectric fill material, the first insulating layer and the second insulating layer comprises using a dry etch process ([0037]).

As for claim 8,
Hsiao makes obvious the method of claim 1, further comprising: forming a gate electrode (130) over a top of and laterally adjacent to sidewalls of the upper fin portion of the fin ([0051]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Bain et al. (U.S. 2008/0014710).

As for claim 5,
Hsiao makes obvious the method of claim 4, but does not teach that forming the dielectric fill material comprises exposing a spin-on material to a steam treatment to provide a cured material comprising silicon and oxygen.
However, Bain teaches exposing a spin-on material to a steam treatment to provide a cured material comprising silicon and oxygen. [0036].
It would have been obvious to one skilled in the art at the effective filing date of this application toad the steam treatment to the spin-on glass fill because “A steam densification/oxidation process typically removes unwanted chemical groups and converts materials exposed thereto into silicon dioxide…. [and] can survive a subsequent chemical mechanical planarization (CMP) process. Bain [0036]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. 2019/0043857) in view of Hsiao and Hu et al., (Stress-related Problems in Silicon Technology,  J. Appt. Phys., Vol. 70, No. 6, 15 September 1991.)

As for claim 9
Wu teaches in figures 1A-1I, a method of fabricating an integrated circuit structure, the method comprising: 
forming a first fin (110d) comprising silicon ([0011]), the first fin having a lower fin portion and an upper fin portion (102/103); 
forming a second fin (110c) comprising silicon, the second fin having a lower fin portion and an upper fin portion (102/103); and 
forming a trench isolation structure (112/114d) between the first fin and the second fin, wherein forming the trench isolation structure comprises:
forming a second insulating layer (112d), the second insulating layer comprising silicon and nitrogen ([0056]);
forming a dielectric fill material (114) directly laterally adjacent to the second insulating layer. 
wherein the trench isolation structure has a concave uppermost surface extending from the first fin to the second fin, the concave uppermost surface and including the first insulating layer, the second insulating layer and the dielectric fill material. ([0043])
Wu does not teach forming a first insulating layer directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin, wherein the first insulating layer is a non-doped insulating layer comprising silicon and oxygen, and forming a second insulating layer directly on the first insulating layer.
However, Hsaio teaches in paragraphs [0033-0036] forming a first insulating layer (106) directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin, wherein the first insulating layer is a non-doped insulating layer comprising silicon and oxygen ([0035]), 
And forming a second insulating layer (108) directly on the first insulating layer, the second insulating layer comprising silicon and nitrogen ([0035]);  
It would have been obvious to one skilled in the art at the effective filing date of this application to add the CVD oxide liner of Hsaio in the device of Wu because the Si oxide layer can to minimize interface states.  (see Hu pg. r65 paragraph 6.) One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Wu in view of Hsaio and Hu makes obvious the method of claim 9, but does not teach that the first insulating layer comprises the silicon and oxygen and has no other atomic species having an atomic concentration greater than 1 E 15 atoms per cubic centimeter.
However, it would have been obvious to one of ordinary skill in the art at the time of filing of this application to deposit only undoped oxide the because it has been held by the courts to omit, eliminate, or remove a known step or element if the function of said step or element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). Here it would have been obvious to use undoped oxide if one did not want the function of doping the channel with the deposition.  The layer would be less difficult to deposit and less expensive because it does not require the doping gas to be added.

As for claim 11,
Wu in view of Hsaio and Hu makes obvious the method of claim 9, and in the suggested combination, Hsaio teaches that the first insulating layer has a thickness in the range of 0.5-2 nanometers (0.5-5nm, [0035]).

As of claim 12,
Wu in view of Hsaio and Hu makes obvious the method of claim 9, and in the suggested combination, Hsaio teaches the second insulating layer has a thickness in the range of 2-5 nanometers (0.5-5nm, [0035]).

As for claim 13,
Wu in view of Hsaio and Hu makes obvious the method of claim 9, and Wu teaches that the dielectric fill material comprises silicon and oxygen (Wu [0025]).

As for claim 14,
Wu in view of Hsaio and Hu makes obvious the method of claim 9 and Wu teaches in figure 2I forming a gate electrode (118) over a top of and laterally adjacent to sidewalls of the upper fin portion of the first fin.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hsiao and Hu and Glass et al (U.S.  2016/0308032).

As for claim 15,
Wu teaches a component including an integrated circuit structure, comprising:
a first fin (110d) comprising silicon ([0011]), the first fin having a lower fin portion and an upper fin portion (102/103); 
a second fin (110c) comprising silicon, the second fin having a lower fin portion and an upper fin portion; 
a trench isolation structure (112/114d) between the first fin and the second fin, the trench isolation structure comprising: 
a second insulating layer (112d), the second insulating layer comprising silicon and nitrogen ([0056]); 
and a dielectric fill material (114) directly laterally adjacent to the second insulating layer, 
wherein the trench isolation structure has a concave uppermost surface extending from the first fin to the second fin, the concave uppermost surface and including the first insulating layer, the second insulating layer and the dielectric fill material. ([0043]).
Wu does not teach a first insulating layer directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin, wherein the first insulating layer is a non-doped insulating layer comprising silicon and oxygen, and forming a second insulating layer directly on the first insulating layer.
However, Hsaio teaches in paragraphs [0033-0036] forming a first insulating layer (106) directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin, wherein the first insulating layer is a non-doped insulating layer comprising silicon and oxygen ([0035]), 
and forming a second insulating layer (108) directly on the first insulating layer, the second insulating layer comprising silicon and nitrogen ([0035]);  
It would have been obvious to one skilled in the art at the effective filing date of this application to add the CVD oxide liner of Hsaio in the device of Wu because the Si oxide layer can to minimize interface states.  (see Hu pg. r65 paragraph 6.) One skilled in the art would have combined these elements with a reasonable expectation of success.
Wu teaches that the claimed device is intended for “a variety of electronic applications, such as personal computers, cell phones, digital cameras, and other electronic equipment, which inherently require circuit boards which integrate semiconductor devices with other macro devices and terminals to attach peripherals.  Wu does not teach providing a board; and coupling the component to the board.
However, Glass teaches in figure 9, mounting a Finfet based processor component (904) onto a board Glass [0097].
It would have been obvious to one skilled in the art at the effective filing date of this application to attach the component onto a board because a board provides interconnects and terminals to integrate a various components into saleable device. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 16,
Wu in view of Hsaio and Hu and Glass makes obvious the method of claim 15, and in the combination, Glass teaches coupling a memory to the board. Glass [0095].
It would have been obvious to one skilled in the art at the effective filing date of this application to add memory to allow volatile and non-volatile storage of data. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 17,
Wu in view of Hsaio and Hu and Glass makes obvious the method of claim 15, and in the combination, Glass teaches coupling a camera to the board. Glass [0095].
It would have been obvious to one skilled in the art at the effective filing date of this application to add a camera so that the end user of the device can take photographs of his food to publish on social media, adding market value to the device. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 18,
Wu in view of Hsaio and Hu and Glass makes obvious the method of claim 15, and in the combination, Glass teaches coupling a battery to the board. Glass [0095].
It would have been obvious to one skilled in the art at the effective filing date of this application to add a camera so that the device can be operated in a mobile environment, adding market value to the device. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 19,
Wu in view of Hsaio and Hu and Glass makes obvious the method of claim 15, and in the combination, Glass teaches the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor. Glass [0097].
It would have been obvious to one skilled in the art at the effective filing date of this application to use the Finfet in processor so that the device can have a programmable functionality, adding market value to the device. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 20,
Wu in view of Hsaio and Hu and Glass makes obvious the method of claim 15, and in the combination, Glass teaches that the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box.
Wu teaches that the claimed device is intended for “a variety of electronic applications, such as personal computers, cell phones, digital cameras, and other electronic equipment,  
This limitation is an intended use of the device formed by the method. 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893